DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of claims 37-54 in the reply filed on 7-26-22 is acknowledged. Claims 55-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
In Figure 1, reference character “16” has been used to designate both Product Tank and impurity material-depleted aqueous solution.
 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
In Figure 1, reference characters "161" and "16" have both been used to designate Product Tank.
In Figure 1, reference characters "60" and "62" have both been used to designate vessel.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
  CRP appearing in Figure 1 is not defined or discussed in the specification.  
DI Tank appearing in Figure 1 is not defined or discussed in the specification. 
DI Water appearing in Figure 1 is not defined or discussed in the specification.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract of the disclosure is objected to because:
At line 2, the term “comprising: , comprising:” is used. These occurrences should be removed. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112 (Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37:
at line 4, “the second state” lacks antecedent basis.
at lines 4-5, “the modified impurity material” lacks antecedent basis.
at line 7, “the modified impurity material” lacks antecedent basis.
Claim 38 is rejected as being dependent upon a rejected base claim.
Claim 39:
at lines 2-3, “the oxidation state” lacks antecedent basis.
Claim 40 is rejected as being dependent upon a rejected base claim.
Claim 41: 
at line 2, “the modified impurity material” lacks antecedent basis.
at lines 2-3, “the modified impurity material” lacks antecedent basis.
at line 4, the antecedent basis of “the aqueous solution” is not clearly defined. Claim 37, from which claim 41 depends, recites two different aqueous solutions at line 4 and at line 8. It is not clear which aqueous material, in claim 41, is being referenced.
Claim 42:
at line 4, it is not clear if “an operative sorptive media” refers to the operative sorptive media of claim 37 or to a new operative sorptive media. 
at line 9, “the residence time” lacks antecedent basis.
At line 5, “the conditioned aqueous material” lacks antecedent basis. It is unclear as to which aqueous solution applicant is referring. Claim 37, from which claim 42 depends, recites two different aqueous solutions at line 4 and at line 8. It is not clear which aqueous material, in claim 42, is being referenced.
Claim 43: 
at line 4, “the electrolyte” lacks antecedent basis.
at line 5, the antecedent basis of “the aqueous solution” is not clearly defined. Claim 37, from which claim 43 depends, recites two different aqueous solutions at line 4 and at line 8. It is not clear which aqueous material, in claim 43, is being referenced.
Claim 44 is rejected as being dependent upon a rejected base claim.
Claim 45: 
at line 4, “the first state of arsenic” lacks antecedent basis.
at line 5, “the second state of arsenic” lacks antecedent basis.
Claim 46: 
at lines 2-3, the antecedent basis of “the aqueous solution” is not clearly defined. Claim 37, from which claim 46 depends, recites two different aqueous solutions at line 4 and at line 8. It is not clear which aqueous material, in claim 46, is being referenced.
Claim 47 is rejected as being dependent upon a rejected base claim.

Claim 48: 
at line 2, “the ratio of moles” lacks antecedent basis.
at line 3, “the moles of arsenic” lacks antecedent basis.
At line 2, at least 1:1 is indefinite. It is uncertain what applicant intends with regard to the ratio. For example, it is uncertain as to which number in the ratio applicant is referring.
Claim 49: 
at line 2, “the aqueous material” lacks antecedent basis. Claim 37, from which claim 49 depends, recites two different aqueous solutions at line 4 and at line 8. It is not clear which aqueous material, in claim 49, is being referenced.
at line 3, “the aqueous material” lacks antecedent basis. Claim 37, from which claim 49 depends, recites two different aqueous solutions at line 4 and at line 8. It is not clear which aqueous material, in claim 49, is being referenced.
at line 7, “the residence time” lacks antecedent basis.
Claim 50:  
at lines 3 and 6, “sulfur dioxide” is indefinite. It is uncertain if the “sulfur dioxide in claim 50 is the same or different from that of claim 47.
Applicant claims sulfur dioxide as a reducing agent in claim 47, from which the sulfur dioxide limitation in claim 50 depends, for the purpose of reducing pentavalent arsenic to trivalent arsenic. The sulfur dioxide is converted to sulfuric acid during the reduction step – as set forth in applicant’s claims (claims 37, 45, 46, and 47); which, according to applicant’s claim 37, creates a conditioned aqueous solution with the reduction of pentavalent arsenic (claim 45). However, applicant’s claim 50 is converting the sulphur dioxide to sulphuric acid after the production of the “”impurity material-depleted aqueous solution.” The process leading to the “impurity material-depleted aqueous solution” (according to claim 37) is adsorption of the trivalent arsenic (which was reduced with the sulfur dioxide reductant from pentavalent arsenic) (claim 45). However, claim 50 is performing the oxidation reduction following the adsorption of trivalent arsenic. It is also noted that sulphuric acid is formed with the reduction of pentavalent arsenic. This claim is indefinite because sulfur dioxide is used the process of claims 37, 45, 46, and 47.
Claim 51:  
at line 2, the antecedent basis of “the aqueous solution” is not clearly defined. Claim 37, from which claim 51 depends, recites two different aqueous solutions at line 4 and at line 8. It is not clear which aqueous material, in claim 51, is being referenced. Note that claim 50, from which claim 51 directly depends” also recites the impurity material-depleted “aqueous solution.”
At line 6, “sulfuric acid” is indefinite. It is uncertain whether the sulfuric acid of claim 51 is the same or different from that on claim 50 (from which claim 51 depends). 

Claim 52:
at line 4, “the electrolyte” lacks antecedent basis.
at line 5, the antecedent basis of “the aqueous solution” is not clearly defined. Claim 37, from which claim 52 depends, recites two different aqueous solutions at line 4 and at line 8. It is not certain which aqueous solution in claim 52 is being referenced.
Claim 53:
at line 4, “the electrolysis cell” lacks antecedent basis.
Claim 54: 
at line 2, “the target metal” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37-44 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dreisinger (US 5,366,715).
	Claim 37: Dreisinger teaches a process for treating an aqueous solution (concentrated sulfuric acid) (see column 1, lines 7-11) including impurity material (iron, antimony, and bismuth) (see column 2, lines 60-63; column 3, lines 10-15) disposed in a first state (ferric ions Fe+3), comprising: modifying the state of the impurity material (ferric ions Fe+3 reduced to ferrous ions Fe+2), disposed in the first state (ferric ions Fe+3), from the first state (ferric ions Fe+3), to the second state (ferrous ions Fe+2) (pre-reducing the ferric ions present in solution to ferrous ions) (see column 2, lines 65-68), such that a conditioned aqueous solution, including the modified impurity material, is obtained (conditioned solution and modified impurity - ferric ions Fe+3 reduced to ferrous ions Fe+2) (see column 2, lines 60-68; column 4, lines 9-20); and contacting the conditioned aqueous solution with an operative sorptive media (contacting reduced solution with ion exchanger) (see column 3, lines 1-4, and lines 19-39) with effect that at least a portion of the modified impurity material becomes sorbed to the operative sorptive media, such that an impurity material-depleted aqueous solution is produced (see column 4, lines 31-47).  
Claim 38: the process of claim 37, Dreisinger teaches modifying of the state of the impurity material is with effect that affinity of the impurity material to the operative sorptive media is decreased (affinity of the ferric ions Fe+3 (impurity material) to the sorptive material is decreased due to decrease in ferric ions Fe+3) (see column 2, lines 65-68).
Claim 39: the process of claim 37, Dreisinger teaches modifying of the state of the impurity material includes a change to the oxidation state of the impurity material (change in the oxidation state of the impurity ferric ions Fe+3 present in solution to ferrous ions Fe+2) (see column 2, lines 65-68).  
Claim 40: process of claim 37, Dreisinger teaches modifying of the state of the impurity material is effected by a reduction of the first state of the impurity material (reduction in the first state of the impurity material ferric ions Fe+3 present in solution to ferrous ions Fe+2) (see column 2, lines 65-68).  
Claim 41: process of claim 37, Dreisinger teaches that the sorption of the modified impurity material to the operative sorptive media is effected in response to an exchange of material between the modified impurity material of the aqueous solution and an exchangeable material of the operative sorptive media (Dreisinger teaches an ion exchange resin) (see column 3, lines 19-38); and Page 2 of 6the exchange of material includes an exchange of ions (ions are exchanged using the ion exchange resin) (see column 3, lines 10-25), such that the operative sorptive media includes ion exchange material (Dreisinger teaches an ion exchange resin) (see column 3, lines 19-38).  
Claim 42: process of claim 41, Dreisinger teaches that the ion exchange material is disposed within a contacting zone; and the contacting of the conditioned aqueous solution with an operative sorptive media includes supplying the conditioned aqueous material to the contacting zone such that a contacting zone material becomes disposed within the contacting zone (ion exchange step accomplished by filling column contactor - contacting zone with resin (sorptive media) and passing sulfuric acid solution  containing impurities material conditioned aqueous solution - becomes contacting zone material disposed in contacting zone) through the column, and while the supplying is being effected, discharging the contacting zone material from the contacting zone with effect that the impurity material-depleted aqueous solution is obtained (impurity material removed) (see column 4, lines 20-47), and the residence time of the contacting zone material within the contacting zone is at least three (3) seconds (flowrate of 1 to 10 BV/hour – meets claim limitation of at least 3 seconds) (see column 4, lines 25-27).  
Claim 43: process of claim 37, Dreisinger teaches electrorefining a target metal within an electrolysis cell (see column 2, lines 50-57); bleeding a portion of the electrolyte from the electrolysis cell wherein the aqueous solution is defined by the bleed (Dreisinger teaches a second contact is made between the purified solution and a copper metal reductant to prevent return of excessive amounts of chloride ion to the electrorefining circuit) (see column 3, lines 5-9; column 4, line 65 – column 5, line 45).
Claim 44: the process of claim 43, Dreisinger teaches that after the impurity material-depleted aqueous solution has been produced: supplying the electrolysis cell with the impurity material-depleted aqueous solution (see column 4, line 64 – column 5, line 45).

Claims 37-50 and 52 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nazar (SU 765402).
Claim 37: Nazar teaches a process for treating an aqueous solution (sulfuric acid) (see page 2, lines 1-8) including impurity material (arsenic) (see page 2, lines 1-8) disposed in a first state (pentavalent) (see page 2, lines 4-8 and 12-13), comprising: modifying the state of the impurity material (pentavalent arsenic reduced to trivalent arsenic), disposed in the first state (pentavalent), from the first state (pentavalent), to the second state (trivalent) (using SO2 reductant) (see page 2, lines 26-29), such that a conditioned aqueous solution (conditioned sulfuric acid due to arsenic modification), including the modified impurity material is obtained, (trivalent arsenic) (conditioned solution and modified impurity – trivalent arsenic in sulfuric acid) (see page 2, lines 15-17); and contacting the conditioned aqueous solution with an operative sorptive media (contacting conditioned solution with ion exchanger) (see page 2, lines 29-34 and 43-47) with effect that at least a portion of the modified impurity material becomes sorbed to the operative sorptive media (trivalent arsenic is adsorbed to the ion exchange resin), such that an impurity material-depleted aqueous solution is produced (trivalent arsenic removed from impurity material-depleted aqueous solution) (see page 2, lines 43-47; page 3, lines 1-7).  
Claim 38: process of claim 37, Nazar teaches modifying of the state of the impurity material is with effect that affinity of the impurity material to the operative sorptive media is decreased (affinity of the pentavalent arsenic (impurity material) to the sorptive material is decreased due to decrease in oxidation state to trivalent arsenic) (see page 2, lines 26-29).
Claim 39: process of claim 37, Nazar teaches modifying of the state of the impurity material includes a change to the oxidation state of the impurity material (change in the oxidation state of the impurity pentavalent arsenic to trivalent arsenic) (see page 2, lines 26-29).
Claim 40: process of claim 37, Nazar teaches modifying of the state of the impurity material is effected by a reduction of the first state of the impurity material (reduction in the first state of the impurity material pentavalent arsenic to trivalent arsenic) (see page 2, lines 26-29).  
Claim 41: process of claim 37, Nazar teaches that the sorption of the modified impurity material to the operative sorptive media is effected in response to an exchange of material between the modified impurity material of the aqueous solution and an exchangeable material of the operative sorptive media (Nazar teaches an ion exchange resin) (see page 2, lines 12-17 and 31); and Page 2 of 6the exchange of material includes an exchange of ions (ions are exchanged using the ion exchange resin) (see page 2, lines 12-17 and 31), such that the operative sorptive media includes ion exchange material (Nazar teaches an ion exchange resin) (see column 3, lines 19-38).  
Claim 42: process of claim 41, Nazar teaches that the ion exchange material is disposed within a contacting zone (ion exchange step accomplished by supplying a column with operative sorptive material in contacting zone) (see page 2, lines 29-34); and the contacting of the conditioned aqueous solution with an operative sorptive media (ion exchange resin) includes supplying the conditioned aqueous material to the contacting zone such that a contacting zone material becomes disposed within the contacting zone (conditioned sulfuric acid with trivalent arsenic impurity – forms contacting zone material) and passing sulfuric acid solution containing impurities material (conditioned aqueous solution with trivalent arsenic - becomes contacting zone material disposed in contacting zone) through the column (contacting zone), and while the supplying is being effected, discharging the contacting zone material from the contacting zone with effect that the impurity material-depleted aqueous solution is obtained (trivalent arsenic impurity material removed creating the impurity material-depleted aqueous solution) (see page 2, lines 43-47), and the residence time of the contacting zone material within the contacting zone is at least three (3) seconds (1.5 M3 at 1500 l/h – meets claim limitation of at least 3 seconds) (see page 2, line 31).  
Claim 43: as claimed in claim 37; electrorefining a target metal within an electrolysis cell (Nazar teaches a target metal copper) (Nazar discloses an electrolysis bath) (see page 2, lines 4-8; lines 34 and 36); bleeding a portion of the electrolyte from the electrolysis cell wherein the aqueous solution is defined by the bleed, (Nazar teaches the electrolyte is returned to the electrolysis bath) (a bleed containing a portion of the copper electrolyte from the electrolysis bath) (see page 2, lines 34 and 36). 
Claim 44: process of claim 43, Nazar teaches that after the impurity material-depleted aqueous solution has been produced: supplying the electrolysis cell with the impurity material-depleted aqueous solution (see page 2, lines 16-19, 34, 36).
Claim 45: process of claim 37, Nazar teaches the impurity material is arsenic; the first state of arsenic is arsenic (V); and the second state of arsenic is arsenic (III) (see page 2, lines 4-13).  
Claim 46: process of claim 45, Nazar teaches modifying of the impurity material (pentavalent arsenic) includes contacting the aqueous solution (sulfuric acid with impurity) with a reducing agent (sulfur dioxide – SO2) within a reaction zone (cylindrical stainless-steel reactor) (see page 2, lines 26-29).  
Claim 47: The process as claimed in claim 46; Nazar teaches the reducing agent is sulphur dioxide (see page 2, lines 26-29).    
Claim 48: The process as claimed in claim 47; Nazar teaches the ratio of moles of sulphur dioxide to the moles of arsenic (V) is at least 1:1 (Nazar notes that: pentavalent arsenic is rapidly and quantitatively reduced to the trivalent state when interacting with a stoichiometric amount of sulfurous acid) (see page 2, lines 4-8).  
Claim 49:  The process as claimed in claim 47; Nazar teaches contacting of the aqueous material with the reducing agent within the reaction zone (cylindrical stainless steel reactor is equipped with a stirrer and a tube for introducing gaseous sulfur dioxide) includes supplying the aqueous material and the reducing agent to the reaction zone (sulfuric acid and trivalent arsenic and sulfur dioxide) such that a reaction zone material becomes disposed within the reaction zone (sulfuric acid, trivalent arsenic, and sulfur dioxide - becomes contacting zone material disposed in contacting zone), and while the supplying is being effected, discharging the reaction zone material from the reaction zone with effect that the conditioned aqueous material is produced (conditioned aqueous material removed - trivalent arsenic impurity material removed) (see page 2, lines 43-47), and the residence time of the reaction zone material within the reaction zone is at least 15 minutes (1.5 M3 at 1500 l/h – meets the claim limitation of at least 15 minutes) (see page 2, line 31).
Claim 50: In view if the rejection of claim 50 under 35 USC 112 above; the process as claimed in claim 47; wherein: the impurity material-depleted aqueous solution includes sulphur dioxide; and further comprising, after the impurity material-depleted aqueous solution has been produced: converting the sulphur dioxide to sulphuric acid, Nazar discloses pentavalent arsenic is rapidly and quantitatively reduced to the trivalent state when interacting with a stoichiometric amount of sulfurous acid) (see page 2, lines 4-8). Accordingly, the sulfur dioxide is converted to sulfuric acid during the reduction step.
Claim 52: The process as claimed in claim 45; further comprising: Page 4 of 6electrorefining a target metal within an electrolysis cell (Nazar discloses a electrolysis bath) (see page 2, lines 34 and 36); bleeding a portion of the electrolyte from the electrolysis cell; wherein the aqueous solution is defined by the bleed (Nazar teaches electrolyte is returned to the electrolysis bath) (see page 2, lines 34 and 36). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 50, 51, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar et al. (SU 765402 A1), as applied to claims 37-50 and 52 above, and further in view of Lindroos et al. (US Patent Number: 6,495,024 B1).
Claim 50: In view of the rejection of claim 50 under 35 USC112(b) above; the process as claimed in claim 47; wherein: the impurity material-depleted aqueous solution includes sulphur dioxide; and further comprising, after the impurity material-depleted aqueous solution has been produced: converting the sulphur dioxide to sulphuric acid, Nazar does not disclose converting the sulfur dioxide to sulphuric acid following production of the impurity material-depleted aqueous solution.
However, Lindroos et al. (Lindroos hereafter) disclose a method for removing arsenic from sulfuric acid solution by reducing pentavalent arsenic to trivalent arsenic in the solution using sulfur dioxide (reductant) and crystallizing the arsenic from the sulfuric acid solution (see Abstract; column 1, lines 25-30; column 2, line 66 – column 3, line 1). Lindroos teaches that the arsenic is reduced using sulfur dioxide in concentrated sulfuric acid solution and sulfur dioxide reacts to form sulphuric acid (converting the sulfur dioxide to sulfuric acid) (see column 2, lines 48-51). Lindroos teaches that an equivalent amount of sulfur dioxide is used in relation to arsenic (see column 3, lines 3-13). Note the balanced equation at column 3, lines 12-13 describing the reduction of arsenic with sulfur dioxide (2H3AsO4 + 2SO2 → As2O3 + 2H2SO4 + H2O). The equation showing an equal number of moles (1:1 ratio) of pentavalent arsenic to SO2. Lindroos teaches that residual sulfur dioxide gas can be reacted with an amount of untreated solution to react with remaining sulfur dioxide gas (see column 5, lines 15-21). Note also the removal of the residual sulfur dioxide occurs after the reduction of arsenic.
Nazar and Lindroos are considered analogous as both are concerned with removal of arsenic from sulfuric acid solutions.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have converted any unreacted sulfur dioxide used in the reduction of arsenic by supplying additional untreated solution containing the impurity material (pentavalent arsenic) to reduce pentavalent arsenic therein and consume the residual sulfur dioxide reductant because Lindroos teaches, in the same art, that residual sulfur dioxide gas remaining can be reacted with an amount of untreated solution to react with any additional sulfur dioxide gas following the reduction step.
With regard to converting the sulphur dioxide to sulphuric acid after the impurity material-depleted aqueous solution has been produced, Lindroos teaches treating the residual sulfur dioxide at the end of the reduction stage and before the crystallization stage (see column 5, lines 15-21). However, as set forth in In re Burhans, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see In re Burhans, 54 F.2d 690, 69 USPQ 330 (CCPA 1946). See also, Ex Parte Rubin, 128 USPQ 440 (Bd. App. 1959) (reversing the order of process steps is prima facie obvious). (See MPEP 2144.04 (IV)(C)). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have consumed any residual sulfur dioxide in the process of Nazar by providing additional impurity material (pentavalent arsenic) to react with the residual arsenic to reduce the pentavalent arsenic to trivalent arsenic for the purpose of exposing the trivalent arsenic to the operative sorptive media – ion exchange – for maximizing removal of the arsenic from the electrolyte solution to improve cathode copper quality.
	Claim 51: The process as claimed in claim 50; wherein the aqueous solution includes sulphuric acid, the solution of Nazar includes sulfuric acid (see page 2, lines 12 and 28).
Claim 53: The process as claimed in claim 51; further comprising, Nazar teaches after the impurity material-depleted aqueous solution has been produced: supplying the electrolysis cell with the impurity material-depleted aqueous solution (see page 2, line 34).
Claim 54: The process as claimed in claim 51; wherein the target metal is copper (Nazar teaches electrorefining technology of copper) (see page 1, lines 1-3; page 2, lines 4-8).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Sealy (GB-1444058-A) teaches mole ratio of arsenic (V) to sulfur dioxide and Mond (GB 372,189) teaches recovery of arsenic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571)272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached at (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        
/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773